DETAILED ACTION
	This office action is in response to the application filed August 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on February 14, 2018. It is noted, however, that applicant has not filed a certified copy of the DE 202018000753.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020, 10/23/2020 and 12/08/2020 have been considered by the examiner.

Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (i.e., it appears that Figures 6 and 7 are prior art from DE 11 2013 005 027 as explained in paragraphs [0008]-[0010] and [0023]-[0051]).  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 

Specification
IN THE ABSTRACT:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied and repeats information given in the title (i.e., “The present disclosure provides a starter circuit for energy harvesting circuits…”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-11 are objected to because of the following informalities:  it appears “…the input voltage…” in line 2 of claim 1 should read --…an input voltage…--; it appears “…the oscillating signal…” in line 44 of claim 1 should read --…an oscillating signal…--; it appears “A starter circuit for an energy harvesting circuit…” in line 1 of each of claims 2-11 should read --The starter circuit for energy harvesting circuits...--; it appears “…the comparator…” in line 4 of claim 9 should read --…a comparator…--; it appears “…the comparator…” in line 5 of claim 11 should read --…a comparator…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (i.e., “for thermoelectric generators”) are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding dependent claims 2-11, the claims depend upon independent claim 1 and therefore inherit the deficiencies thereof.
Regarding dependent claim 7, the phrase "in particular" further renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (i.e., “D flip-flops”) are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dillersberger (U.S. Publication No. 2015/0270784 – cited in IDS filed on 10/20/2020) in view of Rubio et al. (U.S. Publication No. 2010/0208498 – cited in IDS filed on 10/23/2020), hereinafter Rubio. 
Regarding claim 1, Dillersberger discloses (see Figure 2) a starter circuit for energy for energy harvesting circuits (system of Figure 2) for an energy source (201) having a first (Vin+) and a second (Vin-) potential of an input voltage (Vin), in particular for thermoelectric generators (see paragraphs [0013], [0019]), having: a charging capacitor (207) which has a first (Vin+) and a second side (Vout-), a first transformer (203) comprising a primary winding (left side of 203) and a secondary winding (right side of 203) having a winding start and a winding end (The transformer has a primary winding and a secondary winding each having a winding beginning and a winding end. – see Abstract), a first starting transistor (204), a first diode (206) as well as a first stop transistor (222), wherein a gate terminal of the first starting transistor (204) is coupled (via 208) with the winding start (denoted by open dot in transformer) of the secondary winding of the first transformer (203) and a drain terminal of the first starting transistor (204) is connected to the winding end (opposite end of side denoted by open dot in transformer) of the primary winding of the first transformer (203), wherein a first oscillator is formed (a start transistor is provided, which is coupled by its gate terminal to the winding beginning of the secondary winding of the transformer and is connected by its drain terminal to the winding end of the primary winding of the transformer, wherein an oscillator is formed at least by means of the transformer and the start transistor – see Abstract and paragraph [0026]) at least by means of the first transformer (203) and the first starting transistor (204), wherein the first diode (206) is provided between the winding start of the secondary winding of the first transformer (203) and the charging capacitor (207), wherein an anode of the first diode (206) is connected to the second side (Vout-) of the charging capacitor (207), wherein a source terminal of the first starting transistor (204) is coupled with the second potential (Vin-) of the input voltage, wherein the first side of the charging capacitor (Vin+) is at the first potential of the input voltage, wherein a voltage (Vout-) is generated on the second side of the charging capacitor (207), which voltage is below the first (Vin+) and below the second (Vin-) potential of the input voltage and can be used for disconnecting the first oscillator (the gate voltage of the transistor 204 is switched to V.sub.out-, whereby the oscillator is stopped. – see paragraph [0060]) by means of the first stop transistor (222), characterized in that: a partial circuit (218-221) is provided which uses an oscillating signal of the first oscillator (output of 217) to deactivate the first oscillator (see paragraph [0060]).
Dillersberger does not disclose a second transformer comprising a primary winding and a secondary winding having a winding start and a winding end, a second starting transistor, a second diode as well as a second stop transistor, wherein a gate terminal of the second starting transistor is coupled with the winding start of the secondary winding of the second transformer and a drain terminal of the second starting transistor is connected to the winding end of the primary winding of the second transformer, wherein a second oscillator is formed at least by means of the second transformer and the second starting transistor, wherein the second diode is provided between the winding start of the secondary winding of the second transformer and the charging capacitor, wherein an anode of the second diode is connected to the second side of the charging capacitor, wherein a source terminal of the second starting transistor is coupled with the first potential of the input voltage, wherein a voltage is generated on the second side of the charging capacitor, which voltage can be used for disconnecting the second oscillator by means of the second stop transistor, characterized in that: a partial circuit is provided which uses an oscillating signal of the first or second oscillator to deactivate the other oscillator.
Rubio, however, teaches (see Figures 7 & 9) that it is well known in the art for a starter circuit (system of Figure 9) for energy harvesting circuits (see paragraph [0120]) for an energy source (100) having a first (102) and a second (104) potential of an input voltage (see paragraphs [0118]-[0120]), in particular for thermoelectric generators (see paragraph [0121]), to comprise two independent circuits that are connected in reverse polarity (Figure 9 illustrates two independent circuits of Figure 7 that are connected in reverse polarity – see paragraph [0118]) in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]). Rubio also teaches the advantages of utilizing such a configuration when the energy source is created by a thermoelectric generator (see paragraph [0121]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a second transformer comprising a primary winding and a secondary winding having a winding start and a winding end, a second starting transistor, a second diode as well as a second stop transistor, wherein a gate terminal of the second starting transistor is coupled with the winding start of the secondary winding of the second transformer and a drain terminal of the second starting transistor is connected to the winding end of the primary winding of the second transformer, wherein a second oscillator is formed at least by means of the second transformer and the second starting transistor, wherein the second diode is provided between the winding start of the secondary winding of the second transformer and the charging capacitor, wherein an anode of the second diode is connected to the second side of the charging capacitor, wherein a source terminal of the second starting transistor is coupled with the first potential of the input voltage, wherein a voltage is generated on the second side of the charging capacitor, which voltage can be used for disconnecting the second oscillator by means of the second stop transistor, characterized in that: a partial circuit is provided which uses an oscillating signal of the first or second oscillator to deactivate the other oscillator, in the starter circuit of Dillersberger, as taught by Rubio (see paragraphs [0118]-[0121]), in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]), and to provide advantages to the starter circuit when the energy source is a thermoelectric generator that converts heat energy to electric energy, such as voltage step-up occurring regardless of whether the temperature gradient is positive or negative (see paragraph [0121]).
Regarding claim 6, Dillersberger further discloses (see Figure 2) the starter circuit for energy harvesting circuits according to claim 1, characterized in that: the first starting transistor (204) is coupled via a first coupling capacitor (208) with the winding start of the secondary side of the first transformer (203).
Dillersberger does not disclose the second starting transistor is coupled via a second coupling capacitor with the winding start of the secondary side of the second transformer. 
Rubio, however, teaches (see Figures 7 & 9) that it is well known in the art for a starter circuit (system of Figure 9) for energy harvesting circuits (see paragraph [0120]) for an energy source (100) having a first (102) and a second (104) potential of an input voltage (see paragraphs [0118]-[0120]), in particular for thermoelectric generators (see paragraph [0121]), to comprise two independent circuits that are connected in reverse polarity (Figure 9 illustrates two independent circuits of Figure 7 that are connected in reverse polarity – see paragraph [0118]) in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]). Rubio also teaches the advantages of utilizing such a configuration when the energy source is created by a thermoelectric generator (see paragraph [0121]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the second starting transistor is coupled via a second coupling capacitor with the winding start of the secondary side of the second transformer in the starter circuit of Dillersberger, as taught by Rubio (see paragraphs [0118]-[0121]), in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]), and to provide advantages to the starter circuit when the energy source is a thermoelectric generator that converts heat energy to electric energy, such as voltage step-up occurring regardless of whether the temperature gradient is positive or negative (see paragraph [0121]).
Regarding claim 8, Dillersberger further discloses (see Figure 2) the starter circuit for energy harvesting circuits according to claim 1, characterized by: having a first semiconductor switch (220), wherein the first semiconductor switch (220) is provided between the winding end of the primary winding of the first transformer (203) and the second potential (Vin-) of the input voltage, wherein a controller (216) is provided, which is supplied with energy by means of the charging capacitor (207), wherein the first transformer (203), the charging capacitor (207), the first diode (206), the first semiconductor switch (220) and the controller (216) form a first flyback converter (see paragraph [0059]), and wherein the controller (216) is formed to control the first semiconductor switch (220) after the start of the first flyback converter (see paragraphs [0059]-[0069]). 
Dillersberger does not disclose having a second semiconductor switch, wherein the second semiconductor switch is provided between the winding end of the primary winding of the second transformer and the first potential of the input voltage, wherein the second transformer, the charging capacitor, the second diode, the second semiconductor switch and the controller form a second flyback converter, and wherein the controller is formed to control the first and second semiconductor switches after the start of the first or second flyback converter.
Rubio, however, teaches (see Figures 7 & 9) that it is well known in the art for a starter circuit (system of Figure 9) for energy harvesting circuits (see paragraph [0120]) for an energy source (100) having a first (102) and a second (104) potential of an input voltage (see paragraphs [0118]-[0120]), in particular for thermoelectric generators (see paragraph [0121]), to comprise two independent circuits that are connected in reverse polarity (Figure 9 illustrates two independent circuits of Figure 7 that are connected in reverse polarity – see paragraph [0118]) in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]). Rubio also teaches the advantages of utilizing such a configuration when the energy source is created by a thermoelectric generator (see paragraph [0121]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include having a second semiconductor switch, wherein the second semiconductor switch is provided between the winding end of the primary winding of the second transformer and the first potential of the input voltage, wherein the second transformer, the charging capacitor, the second diode, the second semiconductor switch and the controller form a second flyback converter, and wherein the controller is formed to control the first and second semiconductor switches after the start of the first or second flyback converter, in the starter circuit of Dillersberger, as taught by Rubio (see paragraphs [0118]-[0121]), in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]), and to provide advantages to the starter circuit when the energy source is a thermoelectric generator that converts heat energy to electric energy, such as voltage step-up occurring regardless of whether the temperature gradient is positive or negative (see paragraph [0121]).
Regarding claim 9, Dillersberger further discloses (see Figure 2) the starter circuit for energy harvesting circuits according to claim 8, characterized in that: a first driver (217) is provided, wherein only the first flyback converter is operable by means of the result of a comparator (211) and of the first driver (217), in which the beginning of the primary winding of the transformer (203) is connected to a higher potential of the first (Vin+) and the second (Vin-) potential of the input voltage.
Dillersberger does not disclose a second driver is provided, wherein only the first or second flyback converter is operable by means of the result of a comparator and of the first and the second driver, in which the beginning of the primary winding of the transformer is connected to a higher potential of the first and the second potential of the input voltage.
Rubio, however, teaches (see Figures 7 & 9) that it is well known in the art for a starter circuit (system of Figure 9) for energy harvesting circuits (see paragraph [0120]) for an energy source (100) having a first (102) and a second (104) potential of an input voltage (see paragraphs [0118]-[0120]), in particular for thermoelectric generators (see paragraph [0121]), to comprise two independent circuits that are connected in reverse polarity (Figure 9 illustrates two independent circuits of Figure 7 that are connected in reverse polarity – see paragraph [0118]) in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]). Rubio also teaches the advantages of utilizing such a configuration when the energy source is created by a thermoelectric generator (see paragraph [0121]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a second driver is provided, wherein only the first or second flyback converter is operable by means of the result of a comparator and of the first and the second driver, in which the beginning of the primary winding of the transformer is connected to a higher potential of the first and the second potential of the input voltage, in the starter circuit of Dillersberger, as taught by Rubio (see paragraphs [0118]-[0121]), in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]), and to provide advantages to the starter circuit when the energy source is a thermoelectric generator that converts heat energy to electric energy, such as voltage step-up occurring regardless of whether the temperature gradient is positive or negative (see paragraph [0121]).
Regarding claim 10, Dillersberger further discloses (see Figure 2) the starter circuit for energy harvesting circuits according to claim 8, characterized in that: a bulk terminal of the first semiconductor switch (220) is at the lower potential (vin-) of the first and the second potential of the input voltage.
Dillersberger does not disclose a bulk terminal of the second semiconductor switch is at the lower potential of the first and the second potential of the input voltage. 
Rubio, however, teaches (see Figures 7 & 9) that it is well known in the art for a starter circuit (system of Figure 9) for energy harvesting circuits (see paragraph [0120]) for an energy source (100) having a first (102) and a second (104) potential of an input voltage (see paragraphs [0118]-[0120]), in particular for thermoelectric generators (see paragraph [0121]), to comprise two independent circuits that are connected in reverse polarity (Figure 9 illustrates two independent circuits of Figure 7 that are connected in reverse polarity – see paragraph [0118]) in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]). Rubio also teaches the advantages of utilizing such a configuration when the energy source is created by a thermoelectric generator (see paragraph [0121]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a bulk terminal of the second semiconductor switch is at the lower potential of the first and the second potential of the input voltage in the starter circuit of Dillersberger, as taught by Rubio (see paragraphs [0118]-[0121]), in order to allow the conversion of a low level voltage of an polarity into a higher DC voltage (see paragraph [0118]), thus allowing the starter circuit to work with any polarity of energy source (see paragraph [0121]), and to provide advantages to the starter circuit when the energy source is a thermoelectric generator that converts heat energy to electric energy, such as voltage step-up occurring regardless of whether the temperature gradient is positive or negative (see paragraph [0121]).

Allowable Subject Matter
Claims 2-5, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 2, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a starter circuit for energy harvesting circuits comprises: 
characterized in that: the partial circuit has a first and a second disconnection diode and a first and a second disconnection transistor.
Dependent claims 3-5 are considered to be allowable by virtue of their dependencies on dependent claim 2. 
Regarding dependent claim 7, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a starter circuit for energy harvesting circuits comprises: 
characterized in that: the partial circuit is implemented by means of flip-flops, in particular D flip-flops.
Regarding dependent claim 11, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a starter circuit for energy harvesting circuits comprises: 
characterized in that: a bulk terminal of the first and the second semiconductor switch is switchable to the lower potential of the first and the second potential of the input voltage by means of the result of the comparator and two PMOS FETs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/Alex Torres-Rivera/Primary Examiner, Art Unit 2838